471 F.2d 295
Warren Ervin SUMLIN, Appellant,v.Louis S. NELSON, Appellee.
No. 72-2188.
United States Court of Appeals,Ninth Circuit.
Nov. 28, 1972.

James F. Hewitt, Federal Public Defender, J. Frank McCabe, Asst. Federal Public Defender, San Francisco, Cal., for appellant.
Evelle J. Younger, Atty. Gen., Derald E. Granberg, Michael Buzzell, Deputy Attys. Gen., Edward A. Hinz, Jr., Chief Asst. Atty. Gen., Doris Maier, Asst. Atty. Gen., San Francisco, Cal., for appellee.
Before ELY, HUFSTEDLER, and GOODWIN, Circuit Judges.
PER CURIAM:


1
Warren Ervin Sumlin appeals a judgment denying him habeas corpus relief under 28 U.S.C. Secs. 2241 and 2254.  Appellant contends that his guilty plea in state court was induced by incorrect legal advice and is therefore invalid under the standard specified in North Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).


2
Sumlin pleaded guilty to five counts of a ten-count indictment for robbery and assault with a deadly weapon.  The remaining counts were dismissed, and Sumlin received concurrent sentences.


3
The district court conducted an evidentiary hearing on the voluntariness of petitioner's plea in the state court, and found that the statements by Sumlin's retained counsel concerning the state recidivist laws, which Sumlin now complains were erroneous, were not a determinative factor in the plea bargaining.  There is abundant evidence that Sumlin's attorney negotiated a significant benefit for his client, and the court found that Sumlin understood what he was doing and what options were open to him when he entered his state-court plea.


4
Affirmed.